 
AMENDMENT NO. 1 TO CREDIT AGREEMENT
 
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of April 16, 2007 by and among FURNITURE BRANDS INTERNATIONAL, INC., a Delaware
corporation (“Furniture Brands”), BROYHILL FURNITURE INDUSTRIES, INC., a North
Carolina corporation (“Broyhill”), HDM FURNITURE INDUSTRIES, INC., a Delaware
corporation (“HDM”), LANE FURNITURE INDUSTRIES, INC., a Mississippi corporation
(“Lane”), THOMASVILLE FURNITURE INDUSTRIES, INC., a Delaware corporation
(“Thomasville”, and, together with Furniture Brands, HDM, Broyhill and Lane,
each a “Borrower,” and, collectively, the “Borrowers”), the Lenders party to the
Credit Agreement, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”).
 
 
RECITALS
 
A. The Borrowers, the Lenders, the Co-Syndication Agents, the Administrative
Agent and the Lead Arranger are party to that certain Credit Agreement dated as
of April 21, 2006 (the “Credit Agreement”). Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.
 
B. The Borrowers, the Lenders, and the Administrative Agent wish to amend the
Credit Agreement on the terms and conditions set forth below.
 
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
 
1. Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows effective as of March 31, 2007:
 
(a) The defined terms “Applicable Base Rate Margin” and “Applicable Eurodollar
Margin” in Section 1.01 of the Credit Agreement are hereby
amended by adding the following as the final sentence of the definition thereof:
 
Notwithstanding the foregoing, solely for the period from and including March
31, 2007 to but excluding June 30, 2007, the respective percentage per annum set
forth above for (i) the Applicable Eurodollar Margin for Pricing Levels 4 and 5
shall be 1.00% and 1.25%, respectively and (ii) the Applicable Base Rate Margin
for Pricing Level 5 shall be .25%.
 
(b) The defined term “Credit Documents” in Section 1.01 of the Credit Agreement
is hereby deleted and replaced with the following:
 

--------------------------------------------------------------------------------


“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Revolving Note,
the Swingline Note and the Guaranty and, after the execution and delivery
thereof, the Intercreditor Agreement, each Security Document and each additional
guaranty executed pursuant to Section 9.09.
 
(c) The defined term “Expiration Date” in Section 1.01 of the Credit Agreement
is hereby deleted and replaced with the following:
 
“Expiration Date” shall mean (x) with respect to each Letter of Credit, the
final stated expiration date (or, if later, the stated final drawing date)
thereof or such earlier date on which such Letter of Credit was canceled and
returned to the Issuing Lender and (y) with respect to each Acceptance, the date
on which such Acceptance matures as provided by the terms of the draft under the
Letter of Credit related thereto.
 
(d) Section 1.01 of the Credit Agreement is amended by adding the following
definitions in appropriate alphabetical order:
 
“Asset Disposition” shall mean any sale, transfer or other disposition of any
asset of Furniture Brands or any Subsidiary thereof in a single transaction or
in a series of related transactions (other than (i) the sale of inventory or
products in the ordinary course or the sale of obsolete or worn out property in
the ordinary course and (ii) the sale of cash equivalent investments in the
ordinary course of the cash management of the business of Furniture Brands and
its Subsidiaries).
 
“Collateral” shall mean all property with respect to which any security
interests have been granted (or purported to be granted) pursuant to any
Security Document.
 
“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.
 
“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“Intercreditor Agreement” shall mean the Intercreditor and Collateral Agency
Agreement dated as of the date of Amendment No. 1 hereto entered into among the
holders of the Borrowers’ 6.83% Senior Notes due May 17, 2018, the Collateral
Agent and the Administrative Agent on its on behalf and on behalf of each of the
Lenders, as amended, restated, modified or supplemented from time to time.
 


2

--------------------------------------------------------------------------------


 
“Pledge Agreement” shall mean the Pledge Agreement dated as of the date of
Amendment No. 1 hereto made by the Borrowers and the other Guarantors party
thereto in favor of the Collateral Agent for the benefit of the Secured
Creditors, as the same may be amended, restated, modified or supplemented from
time to time.
 
“Pledge Agreements” shall mean, collectively, the Pledge Agreement and each
other document or instrument pursuant to which Equity Interests are pledged to
the Collateral Agent for the benefit of the Secured Creditors pursuant hereto,
in each case as the same may be amended, restated, modified or supplemented from
time to time.
 
“Secured Creditors” shall mean the Lenders, the Administrative Agent, the
Collateral Agent, the “Other Creditors” (as defined in the Guaranty) and the
holders of the Borrowers’ 6.83% Senior Notes due May 17, 2018, all as more
specifically described in the respective Security Documents.
 
“Security Agreement” shall mean the Security Agreement dated as of the date of
Amendment No. 1 hereto made by the Borrowers and the other Guarantors party
thereto in favor of the Collateral Agent for the benefit of the Secured
Creditors, as the same may be amended, restated, modified or supplemented from
time to time.
 
“Security Agreements” shall mean, collectively, the Security Agreement, and each
other document or instrument pursuant to which security interests are granted in
the Collateral to the Collateral Agent for the benefit of the Secured Creditors
pursuant hereto, in each case as the same may be amended, restated, modified or
supplemented from time to time.
 
“Security Documents” shall mean and include the Security Agreements, the Pledge
Agreements and each other document or instrument pursuant to which security is
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant hereto or in connection herewith.
 
“Substantial Portion” shall mean, with respect to the property of Furniture
Brands and its Subsidiaries, property which (i) represents more than 10% of the
consolidated assets of Furniture Brands and its Subsidiaries as would be shown
in the consolidated financial statements of Furniture Brands and its
Subsidiaries as at the beginning of the twelve-month period ending with the last
day of the month preceding the month in which such determination is made or (ii)
is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of
 
3

--------------------------------------------------------------------------------


Furniture Brands and its Subsidiaries as would be reflected in the financial
statements referred to in clause (i) above for such twelve-month period.
 
(e) Section 8 of the Credit Agreement is hereby amended by adding a new Section
8.20 as follows:
 
8.20 Security Documents. The security interests created in favor of the
Collateral Agent, for the benefit of the Secured Creditors, under the Security
Agreements and Pledge Agreements constitute valid and enforceable security
interests in the Collateral described in such Security Document under its
governing law, subject to no Lien of any other Person, except as permitted by
such Security Document. No filings or recordings (other than filings or
recordings that have been made) are required in order to perfect (or maintain
the perfection or priority of) the security interests created in the Collateral
pledged under any Security Document other than with respect to Collateral of a
type as to which perfection may not be accomplished by filing under the Uniform
Commercial Code.
 
(f) Section 9.09 of the Credit Agreement is hereby deleted and replaced with the
following:
 
9.09 Additional Subsidiary Guarantors and Collateral. Unless the Required
Lenders otherwise agree, each Borrower agrees to cause each of its Wholly-Owned
Domestic Subsidiaries (other than such Subsidiaries having less than $10,000 of
assets) that are acquired or created after the Effective Date (or, in the case
of such Subsidiaries which exist but have less than $10,000 of assets on the
Effective Date, first acquires in excess of $10,000 of assets after the
Effective Date) to promptly (and in any event within 10 Business Days (or, in
the case of (iii) below, 20 Business Days) of such acquisition or creation) (i)
execute and deliver a counterpart of the Joinder Agreement to the Guaranty in
the form of Exhibit I hereto (the “Joinder Agreement”) and take the actions
specified therein, (ii) execute and deliver a joinder to such Security Documents
as the Administrative Agent may request, and (iii) execute such additional
Security Documents as the Administrative Agent may request, in each case as
deemed appropriate by the Administrative Agent to cause substantially all
personal property of such Wholly-Owned Domestic Subsidiary other than Equity
Interests in Foreign Subsidiaries to constitute Collateral and in form and
substance satisfactory to the Administrative Agent and, in the case of (i), (ii)
and (iii) above, accompanied by such resolutions, opinions, corporate
certificates and other documents as the Administrative Agent may reasonably
request.
 
(g) Section 9 of the Credit Agreement is hereby amended by adding a new Section
9.10 as follows:
 
4

--------------------------------------------------------------------------------


9.10 Further Assurances; etc. (a) The Borrowers will, and will cause each of
their respective Subsidiaries to, at the expense of the Borrowers, make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
may reasonably require to assure the creation and continuation of perfected
security interests in the Collateral and as are generally consistent with the
terms of this Agreement and the Security Documents. Furthermore, the Borrowers
will, and will cause their respective Subsidiaries to, deliver to the Collateral
Agent such opinions of counsel and other related documents as may be reasonably
requested by the Administrative Agent to assure compliance with this Section
9.10. Without limiting the foregoing, the Borrowers shall use their best efforts
to cause to be delivered to the Administrative Agent (i) a landlord waiver
and/or mortgagee estoppel letter, as applicable, with respect to each material
parcel of real property leased by any of the Borrowers or any of the Subsidiary
Guarantors as and to the extent the Administrative Agent shall request, each in
form and substance acceptable to the Administrative Agent and (ii) such bailee
letters with respect to Collateral held by third parties as and to the extent
the Administrative Agent shall request, each in form and substance acceptable to
the Administrative Agent.
 
(b) The Borrowers agree that each action required by clause (a) of this Section
9.10 shall be completed as soon as reasonably practical, but in no event later
than twenty (20) Business Days (or such greater number of days as the
Administrative Agent may agree) after such action is requested to be taken by
the Administrative Agent or the Required Lenders.
 
(h) Section 10.01 of the Credit Agreement is hereby amended by deleting the word
“or” at the conclusion of subsection 10.01(xiv), replacing the “.” at the
conclusion of subsection 10.01(xv) with “; or” and adding a new subsection
10.01(xvi) as follows:
 
(xvi) Liens created pursuant to the Security Documents.
 
5

--------------------------------------------------------------------------------


(i) Section 10.02 of the Credit Agreement is hereby amended by deleting the
first sentence thereof up to and including the words “shall be permitted” and
replacing such deleted words with the following:
 
(a) Furniture Brands will not, and will not permit any of its Subsidiaries to,
consolidate with or merge into any other Person or permit any other Person to
merge into it or any of its Subsidiaries, except that the following shall be
permitted:
 
and Section 10.02 of the Credit Agreement is hereby further amended by adding a
new Section 10.02(b) as follows:
 
(b) Furniture Brands will not, and will not permit any of its Subsidiaries to,
make any Asset Disposition except for (i) Asset Dispositions among the Credit
Parties, (ii) Asset Dispositions expressly permitted by Section 10.02(a) and
(iii) other Asset Dispositions of property that, together with all other
property of Furniture Brands and its Subsidiaries previously leased, sold or
disposed of in Asset Dispositions made pursuant to Section 10.02(b)(iii) during
the twelve-month period ending with the month in which any such lease, sale or
other disposition occurs, do not constitute a Substantial Portion of the
property of Furniture Brands and its Subsidiaries.
 
(j) Section 10.03(viii) of the Credit Agreement is hereby deleted and replaced
with the following:
 
(viii) intercompany Indebtedness among the Borrowers and their Subsidiaries;
provided that if such Indebtedness is owing to a Guarantor, the Indebtedness is
a senior obligation of the obligor, and if such Indebtedness is owing by a
Guarantor to a Subsidiary which is not a Guarantor, the Indebtedness is at all
times after the effectiveness of Amendment No. 1 hereto subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
 
(k) Section 10.05 of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with the following:
 
10.05 Maximum Leverage Ratio. The Borrowers will not permit the Leverage Ratio
at any time to be greater than or equal to 3.25:1.00; provided, however, that
solely with respect to the period from and including March 31, 2007 through and
including June 29, 2007, the Borrowers shall be deemed in compliance with this
Section 10.05 so long as the Leverage Ratio is not at any time during such
period greater than 4.25:1.00.
 
(l) Section 10.06 of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with the following:
 
6

--------------------------------------------------------------------------------


10.06 Minimum Coverage Ratio. The Borrowers will not (i) permit the Coverage
Ratio as of the end of the fiscal quarter of the Borrowers ending on March 31,
2007 to be less than or equal to 1.90:1.00, (ii) permit the Coverage Ratio as of
the end of any fiscal quarter of the Borrowers ending prior to March 31, 2009
(other than the fiscal quarter of the Borrowers ending March 31, 2007) to be
less than or equal to 2.75:1.00 or (iii) permit the Coverage Ratio as of the end
of any fiscal quarter of the Borrowers ending on or after March 31, 2009 to be
less than or equal to 3.00:1.00.
 
(m) Section 10.12 of the Credit Agreement is hereby amended and restated to read
in its entirety as follows:
 
10.12 Restricted Payments. Furniture Brands will not, and will not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) Furniture Brands may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries of Furniture Brands may declare and
pay dividends ratably with respect to their Equity Interests, (c) so long as no
Default or Event of Default exists or would result therefrom, Furniture Brands
may (i) pay cash dividends in an amount not in excess of $.64 per common share
per calendar year (adjusted for any stock splits after the date hereof) and (ii)
repurchase at market price in any fiscal year a number of its common shares not
in excess of the number of common shares of Furniture Brands issued through the
exercise of stock options in such fiscal year and (d) Furniture Brands may make
other Restricted Payments so long as (i) no Default or Event of Default exists
or would result therefrom and (ii) the Leverage Ratio shall be less than
3.25:1.00 both before and after giving effect to such Restricted Payment.
 
(n) Section 10 of the Credit Agreement is hereby amended by adding new Sections
10.13 and 10.14 as follows:
 
10.13 Certain Prepayments. Furniture Brands will not, and will not permit any of
its Subsidiaries to, directly or indirectly (i) voluntarily prepay, defease or
in substance defease, purchase, redeem, retire or otherwise acquire, any
Indebtedness (other than the Obligations and the Senior Notes (as defined in
Amendment No. 1 hereto)) having an aggregate principal amount in excess of
$1,000,000, (ii) during the period from the date of the First Amendment hereto
to and including June 30, 2007, voluntarily prepay, defease or in substance
defease, purchase, redeem, retire or otherwise acquire, any principal amounts of
Indebtedness outstanding under or evidenced by the Senior Notes or (iii) at any
time after June 30, 2007, voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any principal amounts of
 
7

--------------------------------------------------------------------------------


Indebtedness outstanding under or evidenced by the Senior Notes using proceeds
of a borrowing hereunder.
 
10.14 Restricted Investments and Acquisitions. Unless both immediately before
and immediately after giving effect to such transaction the Leverage Ratio is
less than 3.25:1.00, the Borrowers will not, and will not permit any of their
Subsidiaries to, purchase or acquire (including pursuant to any merger with any
Person that was not a Wholly-Owned Subsidiary prior to such merger) any capital
stock or other securities (including any option, warrant or other right to
acquire any of the foregoing) of, make any investment or acquire any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transaction) any assets of any other Person
constituting a business unit, except for (a) acquisitions of dedicated dealer
stores acquired by a Borrower or a Subsidiary of a Borrower in the ordinary
course of business so long as the aggregate cash payments for all such
acquisitions does not exceed $25,000,000 in any fiscal year, except that any
unused balance of such amount in any fiscal year may be carried forward at the
Borrowers’ discretion and applied in subsequent fiscal years and (b)
acquisitions for which the consideration consists solely of common stock of
Furniture Brands.
 
(o) Section 11.03(i) of the Credit Agreement is hereby amended by deleting the
phrase “in Section 9.01(d)(i), 9.07, 9.09” and replacing it with “in Section
9.01(b), 9.01(d)(i), 9.07, 9.09”.
 
(p) Section 11 of the Credit Agreement is hereby further amended by deleting the
word “or” at the conclusion of Section 11.09, adding the word “or” at the
conclusion of Section 11.10 and adding a new Section 11.11 as follows:
 
11.11 Security Documents. Any Security Document shall cease to be in full force
and effect, or shall cease to give the Collateral Agent for the benefit of the
Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby, or any of the Borrowers or Subsidiary Guarantors shall default
in the due performance or observance of any term, covenant or agreement on its
part to be performed or observed pursuant to such Security Document and such
default shall continue beyond the period of grace, if any, specifically
applicable thereto pursuant to the terms of such Security Document;
 
(q) Section 12 of the Credit Agreement is hereby amended by adding new Sections
12. 11 and 12.12 as follows:
 
12.11 Collateral Agent. Each of the Lenders and each Issuing Lender hereby
irrevocably appoints the Collateral Agent as its agent and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms
 
8

--------------------------------------------------------------------------------


hereof or of the other Credit Documents, together with such actions and powers
as are reasonably incidental thereto. All provisions of this Section 12 relating
to the Administrative Agent (and all indemnities of the Administrative Agent by
the Borrowers herein) shall be equally applicable to the Collateral Agent
mutatis mutandis. Without limiting the foregoing, if any Collateral is sold in a
transaction permitted hereunder (other than to any Borrower or any Subsidiary
thereof), such Collateral shall, to the extent so provided in the applicable
Security Agreement, be sold free and clear of the Liens created by the Security
Documents and the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.
 
12.12 Intercreditor Agreement. Each Lender hereby authorizes and directs the
Administrative Agent to enter into the Intercreditor Agreement as
attorney-in-fact on behalf of such Lender and agrees that in consideration of
the benefits of the security being provided to such Lender in accordance with
the Security Documents and the Intercreditor Agreement and by acceptance of
those benefits, each Lender (including any Lender which becomes such by
assignment pursuant to Section 13.04 after the date hereof) shall be bound by
the terms and provisions of the Intercreditor Agreement and shall comply (and
cause any Affiliate thereof which is the holder of any Senior Indebtedness (as
defined therein) to comply) with such terms and provisions. The foregoing
agreement shall inure to the benefit of all “Senior Lenders” under the
Intercreditor Agreement.
 
(r) Exhibit J to the Credit Agreement is amended by adding the following as the
penultimate paragraph thereof (immediately prior to the paragraph commencing
“The terms set forth in this Assignment”):
 
By its acceptance of this Assignment, the Assignee hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and to comply (and cause
any Affiliate thereof which is the holder of any Senior Indebtedness (as defined
in the Intercreditor Agreement) to comply) with such terms and provisions. The
foregoing agreement shall inure to the benefit of all “Senior Lenders” under the
Intercreditor Agreement.
 
Giving effect to such amendment, Exhibit J to the Credit Agreement reads in its
entirety as set forth on Exhibit J hereto.
 
2. Representations and Warranties of the Borrowers. Each of the Borrowers
represents and warrants that:
 
(a) The execution, delivery and performance by the Borrowers of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrowers enforceable
against
 
9

--------------------------------------------------------------------------------


the Borrowers in accordance with its terms, except as the enforcement thereof
may be subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
 
(b) Each of the representations and warranties contained in the Credit Agreement
(treating this Amendment and the Credit Agreement as amended hereby as “Credit
Documents” for purposes thereof) is true and correct in all material respects on
and as of the date hereof as if made on the date hereof;
 
(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
 
3. Effective Date. This Amendment shall become effective as of March 31, 2007
upon the execution and delivery hereof by the Borrowers, the Required Lenders,
and the Administrative Agent (without respect to whether it has been executed
and delivered by all the Lenders) and the satisfaction of the following
additional conditions:
 
(a) Each of the Guarantors has executed and delivered a Reaffirmation and
Amendment of Guaranty in the form of Exhibit A hereto.
 
(b) Each of the Borrowers, the Subsidiary Guarantors and the Collateral Agent
shall have executed and delivered the Security Agreement, the Pledge Agreement
and such other Security Documents as the Administrative Agent shall request in
order to grant to the Collateral Agent for the benefit of the Secured Parties a
security interest in substantially all of the personal property of the Borrowers
and Subsidiary Guarantors (other than Equity Interests in Foreign Subsidiaries)
to equally and ratably secure the Obligations and the obligations of the
Borrowers in respect of their 6.83% Senior Notes due May 17, 2018 (the “Senior
Notes”).
 
(c) The Administrative Agent shall have received insurance certificates or
binders for all insurance as the Administrative Agent shall request naming the
Collateral Agent, on behalf of the Secured Creditors, as loss payee for any
casualty policies and additional insured for any liability policies, in form and
substance acceptable to the Administrative Agent.
 
(d) The Administrative Agent shall have received such duly completed and
executed UCC-1 financing statements as the Administrative Agent shall have
requested to perfect the Collateral Agent’s security interest in the Collateral
and such copies of searches of and financing statements filed under the UCC,
together with tax lien and judgment searches with respect to the assets of the
Borrowers and the Subsidiary Guarantors, in both cases in such jurisdictions as
the Administrative Agent may request.
 
(e) The Collateral Agent shall have received all stock (or unit) certificates
evidencing all Equity Interests to be pledged pursuant to the Pledge Agreement,
accompanied by undated stock (or unit) powers executed in blank.
 
(f) The requisite holders of the Senior Notes shall have consented to the
transactions contemplated hereby in a document in form and substance
satisfactory to
 
10

--------------------------------------------------------------------------------


the Administrative Agent and the Required Lenders and intercreditor arrangements
(the “Intercreditor Agreement”) with respect to the Senior Notes satisfactory to
the Administrative Agent and the Required Lenders shall have been entered into
with the requisite holders of the Senior Notes, all in form and substance
satisfactory to the Administrative Agent and the Required Lenders.
 
(g) The Borrower shall have paid (i) to the Administrative Agent for the account
of each Lender consenting to this Amendment an amendment fee equal to .02% of
such Lender’s Commitment as of the date hereof after giving effect to this
Amendment and (ii) to the Administrative Agent for its own account any other
agreed fees relating hereto, which fees shall be deemed fully earned and
non-refundable on the date hereof.
 
(h) The Borrowers shall have provided such other corporate and other
certificates, opinions, documents, instruments and agreements as the
Administrative Agent may reasonably request.
 
4. Amendment of Guaranty. Each of the parties hereto consents to the amendment
of the Guaranty as set forth on Exhibit A hereto.
 
5. Reference to and Effect Upon the Credit Agreement; Intercreditor Agreement.
 
(a) Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed.
 
(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any other Credit Document, nor
constitute a waiver of any provision of the Credit Agreement or any other Credit
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.
 
6. Costs and Expenses. The Borrowers hereby affirm their obligations under
Section 13.01 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
 
7. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
 
11

--------------------------------------------------------------------------------


8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
 
9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument.
 


12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
 
 

   FURNITURE BRANDS INTERNATIONAL, INC.    BROYHILL FURNITURE INDUSTRIES, INC.  
 HDM FURNITURE INDUSTRIES, INC.    LANE FURNITURE INDUSTRIES, INC.  
 THOMASVILLE FURNITURE INDUSTRIES, INC.          By  /s/ Denise L. Ramos    
 Denise L. Ramos    Title:  Senior Vice President and Chief Financial    
 Officer of Furniture Brands International, Inc.
     and Vice President of each other Borrower            On behalf of each of
the Borrowers


 
13

--------------------------------------------------------------------------------


 
JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent
   
By
/s/ James M. Sumeski
Name:
 James M. Sumeski
Title:
 Vice President        
PNC BANK, NATIONAL ASSOCIATION
   
By
/s/ Holland Vogel
Name:
 Holland Vogel
Title:
 Credit Officer        
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
   
By
/s/ Masakazu Sato
Name:
 Masakazu Sato
Title:
 Deputy General Manager        
WACHOVIA BANK, NATIONAL ASSOCIATION
   
By
/s/ Denis Waltrich
Name:
 Denis Waltrich
Title:
 Vice President        
WELLS FARGO BANK, NA
   
By
/s/ Anthony Clarkson
Name:
 Anthony Clarkson
Title:
 Relationship Manager        
BANK OF AMERICA, N.A.
   
By
/s/ Eric A. Escagne
Name:
 Eric A. Escagne
Title:
 Vice President    



14

--------------------------------------------------------------------------------




BNP PARIBAS
   
By
/s/ Christopher Grumboski
Name:
 Christopher Grumboski
Title:
 Director      By /s/ Michael Pearce   Name: Michael Pearce  Title: Director   
 
SUNTRUST BANK
   
By
/s/ Katherine L. Bass
Name:
 Katherine L. Bass
Title:
 Vice President        
MIZUHO CORPORATE BANK, LTD.
   
By
/s/ Leon Mo
Name:
 Leon Mo
Title:
 Senior Vice President        
NATIONAL CITY BANK
   
By
/s/ Stephen Sainz
Name:
 Stephen Sainz
Title:
 Vice President        
COMERICA BANK
   
By
/s/ Mark J. Leveille
Name:
 Mark J. Leveille
Title:
 Assistant Vice President    



15

--------------------------------------------------------------------------------


 
REGIONS BANK
   
By
/s/ Amanda Schmitt
Name:
 Amanda Schmitt
Title:
 Vice President        
THE NORTHERN TRUST COMPANY
   
By
/s/ Roger McDougal
Name:
 Roger McDougal
Title:
 Vice President        
US BANK NATIONAL ASSOCIATION
   
By
/s/ Veronica Morrissette
Name:
 Veronica Morrissette
Title:
 Vice President        


